         Case 1:18-md-02865-LAK Document 98 Filed 04/22/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re

CUSTOMS AND TAX ADMINISTRATION OF                                   MASTER DOCKET
THE KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                                    18-md-2865 (LAK)
SCHEME LITIGATION

This document relates to: 18-cv-10100


                        NOTICE OF WITHDRAWAL OF COUNSEL

        TO: The Clerk of Court and All Parties of Record:

        PLEASE TAKE NOTICE that Brittany Gigliotti is no longer associated with the law firm

Conrad O’Brien PC, Pennsylvania counsel for Plaintiff Skatteforvaltningen in the action

referenced above, and should be removed from the official docket of this Multi-district Litigation

and the specific action referenced above. Patricia Hamill, a partner with the law firm Conrad

O’Brien PC, will continue to serve as Pennsylvania counsel for Plaintiff Skatteforvaltningen in

the action referenced above. All future correspondence and papers in this action should continue

to be directed to Patricia Hamill and the undersigned.




                              [Remainder of page intentionally left blank]
      Case 1:18-md-02865-LAK Document 98 Filed 04/22/19 Page 2 of 2



Dated: New York, New York               Respectfully submitted,
       April 22, 2019

                                        HUGHES HUBBARD & REED LLP

                                        By: /s/ Sarah L. Cave
                                        William R. Maguire
                                        Marc A. Weinstein
                                        Sarah L. Cave
                                        John T. McGoey
                                        One Battery Park Plaza
                                        New York, NY 10004-1482
                                        Tel.: (212) 837-6000
                                        Fax: (212) 422-4726
                                        Email: Sarah.cave@hugheshubbard.com

                                        Attorneys for Plaintiff Skatteforvaltningen




                                    2
